 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.5
 
INDEMNIFICATION AGREEMENT




THIS AGREEMENT, dated as of the 7th day of January, 2008, between The Stride
Rite Corporation, a Massachusetts corporation (the "Company") and Greg Ribatt
(the "Indemnitee").


WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available; and


WHEREAS, Indemnitee is a director or officer of the Company; and


WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today's environment; and


WHEREAS, basic protection against undue risk of personal liability of directors
and officers heretofore has been provided through insurance coverage providing
reasonable protection at reasonable cost, and Indemnitee has relied on the
availability of such coverage; but as a result of substantial changes in the
marketplace for such insurance it generally has become more difficult to obtain
such insurance on terms providing reasonable protection at reasonable cost; and


WHEREAS, the Massachusetts legislature, in recognition of the need to secure the
continued service of competent and experienced people in senior corporate
positions and to assure that they will be able to exercise judgment without fear
of personal liability so long as they fulfill the basic duties of honesty, care
and good faith, has so enacted laws (“Massachusetts Laws”) which empower the
Company to indemnify its officers, directors, employees and agents and provide
that the indemnification provided by such laws are not exclusive and which are
anagolous in concept with the General Corporation Law of the State of Delaware
(DGCL); and


WHEREAS, the Amendments to the Articles of Organization of the Company  requires
the Company to indemnify and advance expenses to its directors and officers to
the fullest extent now or hereafter authorized or permitted by law and
authorizes the Company to enter into agreements providing for such
indemnification and advancement of expenses; and


WHEREAS, in recognition of the fact that the Indemnitee continues to serve as a
director or officer of the Company, in part in reliance on the aforesaid
Amendments to the Articles of Organization, and of the fact of Indemnitee's need
for substantial protection against personal liability in order to enhance
Indemnitee's continued service to the Company in an effective manner, and in
part to provide Indemnitee with specific contractual assurance that the
protection promised by such Amendments to the Articles of Organization will be
available to Indemnitee (regardless of, among other things, any amendment to or
revocation of such Amendments to the Articles of Organization or any change in
the composition of the Board of Directors of Collective Brands Inc.
(“Collective”) or any acquisition transaction relating to Collective), and due
to the possibility that the Company's directors' and officers' liability
insurance coverage could at some future time become inadequate, the Company
wishes to provide in this Agreement for the indemnification of, and the
advancing of expenses to, Indemnitee to the fullest extent (whether partial or
complete) now or hereafter authorized or permitted by law and as set forth in
this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company's directors' and officers' liability
insurance policies,


 
 

--------------------------------------------------------------------------------

 
NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, with another enterprise, and
intending to be legally bound hereby, the parties hereto agree as follows:


1. CERTAIN DEFINITIONS:


(1) “Approved Law Firm” shall mean any law firm (i) located in New York or
Delaware, (ii) having 50 or more attorneys and (iii) rated "av" by
Martindale-Hubbell Law Directory; provided, however, that such law firm shall
not, for a five- year period prior to the Indemnifiable Event, have been engaged
by the Company, an Acquiring Person or the Indemnitee.


(2) “Applicable Standard of Conduct” shall mean the standard established by
Section 145(a)-(b) of the DGCL or analogous Massachusetts Law.


(3) “Board of Directors” shall mean the Board of Directors of Collective, unless
otherwise specified.


(4) A “Change of Control” shall be deemed to have occurred upon:
(A)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of Collective (the
“Outstanding Collective Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of Collective  entitled to vote generally in
the election of directors (the “Outstanding Collective Voting Securities”);
provided, however, that, for purposes of this Section 1(d), none of the
following shall constitute a Change of Control:  (i) any acquisition directly
from Collective of 30% or less of Outstanding Collective Common Stock or
Outstanding Collective Voting Securities provided that at least a majority of
the members of the Board of Directors of Collective (the “Collective Board”)
following such acquisition were members of the Incumbent Board at the time of
the Collective Board’s approval of such acquisition, (ii) any acquisition by
Collective, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by Collective  or any affiliated company, or (iv)
any acquisition by Collective which, by reducing the number of shares of
Outstanding Collective Common Stock or Outstanding Collective Voting Securities,
increases the proportionate number of shares of Outstanding Collective Common
Stock or Outstanding Collective Voting Securities beneficially owned by any
Person to 20% or more of the Outstanding Collective Common Stock or Outstanding
Collective  Voting Securities; provided, however, that, if such Person shall
thereafter become the beneficial owner of any additional shares of  Outstanding
Collective Common Stock or Outstanding Collective Voting Securities and
beneficially owns 20% or more of either the Outstanding Collective Common Stock
or the Collective Outstanding Collective Voting Securities, then such additional
acquisition shall constitute a Change of Control; or
 
 
2

--------------------------------------------------------------------------------

 
(B)           Individuals who, as of the date hereof, constitute the Collective
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Collective Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by Collective’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Collective Board; or
 
(C)           Consummation of a reorganization, merger, consolidation or sale or
other disposition of all or substantially all of the assets of Collective (a
“Business Combination”), in each case, unless, immediately following such
Business Combination, (A) more than 50%, respectively, of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of (x) the corporation resulting from such Business
Combination, or (y) a corporation that, as a result of such transaction, owns
Collective or all or substantially all of Collective’s assets either directly or
through one or more subsidiaries, is represented by the Outstanding Collective
Common Stock and the Outstanding Voting Securities (or, if applicable, is
represented by shares into which Outstanding Collective Common Stock or
Outstanding Collective Voting Securities were converted pursuant to such
Business Combination) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Collective
Common Stock and the Outstanding Collective Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of Collective or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then-outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Collective Board providing for
such Business Combination; or
 
(D)           Approval by the stockholders of Collective of a complete
liquidation or dissolution of Collective.
 
(5) AClaim@ shall mean any threatened, pending or completed action, suit or
proceeding, or any inquiry or investigation, whether conducted by the Company or
any other party, that Indemnitee in good faith believes might lead to the
institution of any such action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.


 
3

--------------------------------------------------------------------------------

 
(6) AExpenses@ shall include attorneys' fees and all other costs, expenses and
obligations paid or incurred in connection with investigating, defending, being
a witness in or participating in (including on appeal), or preparing to defend,
be a witness in or participate in, any Claim relating to any Indemnifiable
Event, together with interest, computed at the Company's average cost of funds
for short-term borrowings, accrued from the date of payment of such expense to
the date Indemnitee receives reimbursement therefor.


(7) AIndemnifiable Event@ shall mean any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent or fiduciary of another corporation of any
type or kind, domestic or foreign, partnership, joint venture, trust, employee
benefit plan or other enterprise, or by reason of anything done or not done by
Indemnitee in any such capacity.  Without limitation of any indemnification
provided hereunder, an Indemnitee serving (i) another corporation, partnership,
joint venture or trust of which 20 percent or more of the voting power or
residual economic interest is held, directly or indirectly, by the Company, or
(ii) any employee benefit plan of the Company or any entity referred to in
clause (i), in any capacity shall be deemed to be doing so at the request of the
Company.
(8) AReviewing Party@ shall be (i) the Board of Directors acting by majority
vote of directors who are not parties to the particular Claim with respect to
which Indemnitee is seeking indemnification, even through less than a quorum, or
(ii) by a committee of such directors designated by a majority vote of such
directors, even though less than a quorum, or (iii) if there are no such
directors, or if such directors so direct, (A) by independent legal counsel in a
written opinion that indemnification is proper in the circumstances because the
indemnification is not precluded by circumstances described in the last sentence
of Section 2 of this Agreement and the Applicable Standard of Conduct set forth
in Section 145 of the DGCL or analogous Massachusetts Law has been met by the
Indemnitee or (B) the shareholders upon a finding that the Indemnitee has met
the Applicable Standard of Conduct referred to in clause (iii)(A) of this
definition.


(9) AVoting Securities@ shall mean any securities of Collective which vote
generally in the election of directors.


2. BASIC INDEMNIFICATION ARRANGEMENT.  If Indemnitee was, is or becomes at any
time a party to, or witness or other participant in, or is threatened to be made
a party to, or witness or other participant in, a Claim by reason of (or arising
in part out of) an Indemnifiable Event, the Company shall indemnify Indemnitee
to the fullest extent now or hereafter authorized or permitted by law as soon as
practicable but in any event no later than 30 days after written demand is
presented to the Company, against any and all Expenses, judgments, fines
(including excise taxes assessed against an Indemnitee with respect to an
employee benefit plan), penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with, or
in respect of, such Expenses, judgments, fines, penalties or amounts paid in
settlement) of such Claim.  If so requested by Indemnitee, the Company shall
advance (within two business days of such request) any and all Expenses to
Indemnitee (an "Expense Advance").  Notwithstanding anything in this Agreement
to the contrary, (i) Indemnitee shall not be entitled to indemnification
pursuant to this Agreement in any action in which the Indemnitee=s conduct has
been finally  adjudged to have been knowingly fraudulent, deliberately dishonest
or willful misconduct;  (ii) in any derivative action in which Indemnitee has
been finally adjudged to be liable to the Company,  unless and only to the
extent that the Court of Chancery or the court in which the proceeding was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, the Indemnitee is
fairly and reasonably entitled to indemnity for such expenses as the court shall
deem proper, and (iii) prior to a Change in Control Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim.


 
4

--------------------------------------------------------------------------------

 
3. PAYMENT.  Notwithstanding the provisions of Section 2, the obligations of the
Company under Section 2 (which shall in no event be deemed to preclude any right
to indemnification to which Indemnitee may be entitled under Section 145(c) of
the DGCL or analogous Massachusetts Law)  shall be subject to the condition that
the Reviewing Party shall have authorized such indemnification in the specific
case by having determined that the indemnification is not precluded by
circumstances described in the last sentence of Section 2 of this Agreement and
Indemnitee is permitted to be indemnified under the Applicable Standard of
Conduct set forth in Section 145(a)-(b) of the DGCL or analogous Massachusetts
Law.  The Company shall promptly call a meeting of the Board of Directors with
respect to a Claim and agrees to use its best efforts to facilitate a prompt
determination by the Reviewing Party with respect to the Claim.  Indemnitee
shall be afforded the opportunity to make submissions to the Reviewing Party
with respect to the Claim.  The obligation of the Company to make an Expense
Advance pursuant to Section 2 shall be subject to the condition that, if, when
and to the extent that the Reviewing Party determines that Indemnitee would not
be permitted to be so indemnified under Section 2 and applicable law, the
Company shall be entitled to be reimbursed by Indemnitee (who hereby agrees and
undertakes to the full extent required by Section 145(e) of the DGCL or
analogous Massachusetts Law to reimburse the Company) for all such amounts
theretofore paid;  provided, however, that if Indemnitee has commenced legal
proceedings in a court of competent jurisdiction to secure a determination that
Indemnitee should be indemnified under applicable law, any determination made by
the Reviewing Party that Indemnitee would not be permitted to be indemnified
under applicable law shall not be binding and Indemnitee shall not be required
to reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).  If there has been no determination by
the Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the State of Delaware having subject matter jurisdiction thereof and in
which venue is proper seeking an initial determination by the court or
challenging any such determination by the Reviewing Party or any aspect thereof,
and the Company hereby consents to service of process and to appear in any such
proceeding.  Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.


 
5

--------------------------------------------------------------------------------

 
4. CHANGE IN CONTROL.  If there is a Change in Control (other than a Change in
Control which has been approved by a majority of the Board of Directors who were
directors immediately prior to such Change in Control) then (i) all
determinations by the Company pursuant to the first sentence of Section 3 hereof
and Section 145(d) of the DGCL or analogous Massachusetts Law shall be made by
independent legal counsel in a written opinion pursuant to Section 145(d) of the
DGCL or analogous Massachusetts Law and (ii) with respect to all matters
thereafter arising concerning the rights of Indemnitee to indemnity payments and
Expense Advances under this Agreement or any other agreement or By-law of the
Company now or hereafter in effect relating to Claims for Indemnifiable Events
(including, but not limited to, any such legal opinion provided under Section
145 (d) of the DGCL or analogous Massachusetts Law) the Company (including the
Board of Directors) shall seek legal advice from (and only from) special,
independent counsel selected by Indemnitee and approved by the Company (which
approval shall not be unreasonably withheld), and who has not otherwise
performed services for the Company (or any subsidiary of the Company) or an
Acquiring Person (or any affiliate or associate of such Acquiring Person) or
Indemnitee within the last five years (other than in connection with such
matters).  Unless Indemnitee has theretofore selected counsel pursuant to this
Section 4 and such counsel has been approved by the Company, any Approved Law
Firm selected by Indemnitee shall be deemed to be approved by the Company.  Such
counsel, among other things, shall render its written opinion to the Company,
the Board of Directors and Indemnitee as to whether and to what extent the
Indemnitee would be permitted to be indemnified under applicable law.  The
Company agrees to pay the reasonable fees of the special, independent counsel
referred to above and to fully indemnify such counsel against any and all
expenses (including attorneys' fees), claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto.  As used
in this Agreement, the terms "affiliate" and "associate" shall have the
respective meanings ascribed to such terms in Rule 12b-2 of the General Rules
and Regulations under the Act and in effect on the date of this Agreement.


5. INDEMNIFICATION FOR ADDITIONAL EXPENSES.  The Company shall indemnify
Indemnitee against any and all expenses (including attorneys' fees) and, if
requested by Indemnitee, shall (within two business days of such request)
advance such expenses to Indemnitee, which are reasonably incurred by Indemnitee
in connection with any claim asserted or action brought by Indemnitee for (i)
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or By-law of the Company now or hereafter in
effect relating to Claims for Indemnifiable Events and/or (ii) recovery under
any directors' and officers' liability insurance policies maintained by the
Company, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, advance expense payment or insurance recovery,
as the case may be.


 
6

--------------------------------------------------------------------------------

 
6. PARTIAL INDEMNITY, ETC.  If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of the Expenses,
judgments, fines, penalties and amounts paid in settlement of a Claim but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified, to the extent permitted by law, against all
Expenses incurred in connection with such Indemnifiable Event.


7. BURDEN OF PROOF.  In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.


8. NO PRESUMPTION.  For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, whether civil or criminal, by judgment,
order, settlement (whether with or without court approval) or conviction, or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that Indemnitee did not meet any particular standard of conduct or
have any particular belief or that a court has determined that indemnification
is not permitted by applicable law.


9. NONEXCLUSIVITY, ETC.  The rights of the Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Amendments to the
Articles of Organization,  the DGCL or analogous Massachusetts Law, or
otherwise.  To the extent that a change in the DGCL or analogous Massachusetts
Law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Amendments to the Articles
of Organization of the Company and this Agreement, it is the intent of the
parties hereto that Indemnitee shall enjoy by this Agreement the greater
benefits so afforded by such change.


10. LIABILITY INSURANCE.  To the extent the Company maintains an insurance
policy or policies providing directors' and officers' liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any director
or officer of the Company.


11. PERIOD OF LIMITATIONS.  No legal action shall be brought and no cause of
action shall be asserted by or on behalf of the Company or any affiliate of the
Company against Indemnitee, Indemnitee's spouse, heirs, executors or personal or
legal representatives after the expiration of two years from the date of accrual
of such cause of action, and any claim or cause of action of the Company or any
affiliate shall be extinguished and deemed released unless asserted by the
timely filing of a legal action within such two-year period; provided, however,
that if any shorter period of limitations is otherwise applicable to any such
cause of action, such shorter period shall govern.


 
7

--------------------------------------------------------------------------------

 
12. AMENDMENTS, ETC.  No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto.  No
waiver of any of the provisions of this Agreement shall be effective unless in
writing and no written waiver shall be deemed or shall constitute a waiver of
any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.


13. SUBROGATION.  In the event of payment under the Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.


14. NO DUPLICATION OF PAYMENTS.  The Company shall not be liable under this
Agreement to make any payment in connection with any Claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, By-law or otherwise) of the amounts otherwise
indemnifiable hereunder.


15. SPECIFIC PERFORMANCE.  The parties recognize that if any provision of this
Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law.  Accordingly, in the event of any such violation, the Indemnitee
shall be entitled, if Indemnitee so elects, to institute proceedings, either in
law or at equity, to obtain damages, to enforce specific performance, to enjoin
such violation, or to obtain any relief or any combination of the foregoing as
Indemnitee may elect to pursue.


16. BINDING EFFECT, ETC.  This Agreement shall be binding upon, inure to the
benefit of, and be enforceable by, the parties hereto and their respective
successors (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business and/or
assets of Collective), assigns, spouses, heirs, and personal and legal
representatives.  This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or of any
other enterprise at the Company's request.


17. SEVERABILITY.  The provisions of this Agreement shall be severable if any of
the provisions hereof (including any provision within a single section,
paragraph or sentence) are held by a court of competent jurisdiction to be
invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law.


18. GOVERNING LAW.  This Agreement shall be governed by, and be construed and
enforced in accordance with, the laws of the State of Massachusetts applicable
to contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.
 
 
 
8

--------------------------------------------------------------------------------

 
19. EFFECTIVE TIME.  This Agreement shall become effective as of the date first
above written.


IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement as
of the date first above written.








 

   /s/ Gregg Ribatt                                                   Greg
Ribatt            The Stride Rite Corporation        By:    Matthew E. Rubel   
 Name:    Matthew E. Rubel    Title:

 
 

 9

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------












